Title: From John Adams to Elias Dayton, 6 July 1798
From: Adams, John
To: Dayton, Elias



To the Members of the Society of the Cincinnati in the State of New JerseyGentlemenPhiladelphia July 6 1798



I thank you for this Address. It was impossible for you to assemble on the 4th. of July for the purpose of perpetuating your Friendships, and commemorating together the great Events which gave Independence to these United States, with out feeling the deep Impression of the present State of the Nation and the interesting Prospect before it. The entire Satisfaction of your Society with my Administration of the Government and in particular as it relates to the Injuries and Insults which have been received from the French Republic is very dear to me. The Assurance of your readiness again to take the Field in Obedience to the call of your Country, in vindication of its national honor and in support of that Sovereignty for the Establishment of which, you patiently endured the Toils and hardships and dangers of an Eight years war is very satisfactory to me.
The Duration and severity of that future Struggle, you have in contemplation, will depend in some measure and on the Powers of Europe. If a Combination should be formed, to arrest the Progress of the most dangerous and destructive Power that ever threatened the Liberties of Europe your Labours Exertions may be less distressing. But if the only principal remaining Barrier to French Tyranny should be broken down, America must prepare for the severest a severer Tryal than it every experienced. If Americans are capable of intestine divisions which can assist such an Ennemy in such a Cause, all our past Lives and Labours have been in vain. I hope and believe better Things of my Countrymen: and place the Utmost relyance on the sincerity of your declaration, when you offer on the Altar of your Country the services which may be derived from that Knowledge and Experience in military Affairs acquired by you in the last War.
May new and still more glorious Victories if necessary for the Rights of your Country and Man kind be still in store for you, under that renouned Veteran and beloved Chief, whose appointment could not fail to fill your hearts with the most enthusiastic Joy and Transport.

John Adams